Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 19-25, 28-36, 39 and 40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest art of record is: US 20180116859 A1, US 3908658 A, US 20200015996 A1.
Schertiger teaches the use of an envelope to contain a layer of material which will interact with the stoma-receiving area but fails to teach or reasonably suggest layers that would form the claimed structure wherein the neutralizer is contained within an envelope, and the envelope comprises a distal layer separating the neutralizer from the first adhesive, a proximal layer separating the neutralizer from the skin-facing adhesive, with the distal layer sealed to the proximal layer at a location spaced away from the stoma-receiving hole such that the neutralizer is exposed within the stoma- receiving hole and contained between the distal layer and the proximal layer of the envelope.
Strøbech teaches both a cover layer and a neutralizing layer, but fails to teach or provide motivation to combine which would result in neutralizer being contained within a cover layer that prevents contact of the neutralizer with the first adhesive and the skin-facing adhesive, and the cover layer is segmented into zones located around the stoma-
Strøbech teaches both a cover layer and a neutralizing layer, but fails to teach or provide motivation to combine which would result in neutralizer being contained within a cover layer that prevents contact of the neutralizer with the first adhesive and the skin-facing adhesive, with the cover layer is impermeable to moisture.
Marsan teaches a neutralizing layer, but fails to teach or reasonably suggest the use of the neutralizing layer in an envelope or placement which prevents contact of the neutralizer with the first adhesive and the skin-facing adhesive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781